Broyles, C. J.
1. The first two grounds of the amendment to the motion for a new trial are not complete and understandable within themselves, and, therefore, under repeated rulings of the Supreme Court and of this court, can not be considered.
2. In the light of all the facts of the case and the entire charge of the court, the remaining special grounds of the motion for a new trial, complaining of an excerpt from the charge and of the failure of the court to give certain instructions to the jury, show no reversible error.
3. The verdict was authorized by the evidence, and the refusal to grant a new trial was not error.

Judgment affirmed.


Bloodworth, J., concurs. Luhe, J., disqualified.